Citation Nr: 1023710	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1977 
to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in December 2006.   

The Veteran requested a hearing before the Board; and the RO 
scheduled a hearing to take place in May 2010.  The Veteran 
failed to report for the hearing or provide good cause for 
his failure to report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that sometime in the mid 1990s, he went 
to give blood.  However, he was informed that he could not 
give blood because he had hepatitis C.  He also contends that 
physicians at the Battle Creek VA Medical Center informed him 
in 1987 that he had elevated liver enzymes.  When the RO 
sought records from the Battle Creek VA Medical Center, it 
was informed that the earliest records that were located at 
the medical center were dated October 1999 through October 
2002.  Consequently, there is no record of elevated liver 
enzymes or a diagnosis of hepatitis C in the 1990s.  The 
Board notes that several VA treatment notes indicated that 
the Veteran was diagnosed with hepatitis C.  An October 2002 
report states that the Veteran was "recently dx hep C."  A 
September 2007 report states: "Hepatitis C diagnosed 1994."  
These reports appear to be noting the history as reported by 
the Veteran himself.  It is not entirely clear that the 
Veteran has hepatitis C.

In the Veteran's April 2006 notice of disagreement, he stated 
that he read a newspaper article that advised Veterans to 
contact their RO if they have hepatitis C due to jet 
injectors used for inoculation during the Vietnam Era.  The 
Veteran contends that these jet injectors are the only way he 
could have gotten hepatitis C.  

The Board notes that a large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  However, despite the lack of 
any scientific evidence to document transmission of hepatitis 
C with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Board finds that a VA examination and opinion are 
necessary to determine whether the Veteran has hepatitis C 
and, if so, whether it is as likely as not that the hepatitis 
C is due to service.  

Finally, the Board notes that for most of the Veteran's 
appeal, he has been incarcerated.  He has stated on a number 
of occasions that there are medical records that only he can 
obtain; but that he has not been able to obtain due to his 
incarceration.  He stated in his December 2006 substantive 
appeal that a blood bank in Arlington, Texas has it on record 
that the Veteran has hepatitis C.  The Board has not located 
these records in the claims file.  Since the Veteran 
indicated that he was to be released from prison in 2009, the 
Board finds that that he should be given an opportunity to 
submit additional evidence or to direct the RO to additional 
evidence that would support his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an 
opportunity to submit additional evidence 
or identify additional evidence that 
would support his claim, to include 
records from a blood bank in Arlington, 
Texas.  Appropriate action should be 
undertaken to assist the Veteran obtain 
any evidence he may identify.

2.  The Veteran should then be afforded a 
VA medical examination for the purposes 
of determining whether the Veteran has 
hepatitis C, and if so, its etiology.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

3.  If the Veteran does have hepatitis, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
current hepatitis is causally related to 
his active service or any incident 
therein.  In providing this opinion, the 
examiner should specifically address any 
and all in-service risk factors, as well 
as any post-service risk factors.  It is 
essential that the report include a full 
discussion of all modes of transmission, 
and a rationale as to why the examiner 
believes the air injector gun was, or was 
not, the source of the Veteran's 
hepatitis C.  See VBA Fast Letter 04-13.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A rationale should be 
furnished for all opinions offered. 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim 
of service connection for hepatitis C 
with consideration of all of the evidence 
obtained since the most recent 
supplemental statement of the case.

6.  If the RO's decision is adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the November 2007 supplemental statement 
of the case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

